department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u i l oct wp kkekkekererekreekrrerererereere krekekkrekreererererererkeere kekkeeekereereerereerrrereee legend taxpayera ira x krekkekreeerereerereee kkekkerkekererrraerrrer company m krekkkereekrereeerererer individual b t l kerr errerereeereere amount d amount e kkkkkkekerereekeekeerere kaekrekreererererereeeere individual r krkekkkeekerereerererere account p kicker ekrererer ere bank k kkeekekekeerrerrereererrer individual s khkkkekrekrerereerererer eere amount f kirke arerr erererreereer company h kkkkekekrkreeerereerrekreer contract j amount g khaki eeeereererer kekkkrekekierererkrreeererer krkrekekerekkererrekrrkrek dear kekekkerereererererer this is in response to your letter dated date and supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a who i sec_74 years old established an individual_retirement_arrangement ira x with company m in ira x was established by taxpayer a in her own name after the death of her husband individual b among the ira x assets was a bond valued at approximately amount e taxpayer a asserts that she was advised by individual r her brother and a professional investment_advisor to sell her bonds and invest the proceeds in stock taxpayer a states that on the advice of individual r she directed company m to sell the bond held in ira x and distribute the proceeds to her taxpayera asserts that company m did not advise her that the distribution of the bond proceeds would result in a taxable_distribution unless she rolled over the proceeds into another ira within days _ taxpayer a represents that on date she deposited amount f into account p a checking account she maintains at bank k taxpayer a asserts that the amount deposited into account p was less than the amount distributed from ira x amount d because she withdrew her required_minimum_distribution and had federal income taxes withheld on that required_distribution taxpayer a then asserts that she met with individual s her financial advisor at bank k who recommended that she should invest a portion of amount f in a tax-deferred annuity_contract j she owned with company h documentation submitted with this request indicates that on date taxpayer a made an additional_contribution to contract j in the amount of amount g taxpayer a asserts that individual s was unaware that amount f came from ira x and that he did not ask her about the source of amount f taxpayer a received a form 1099-r from company m made to taxpayer a from ira x in the ee tax_year indicating that a distribution in the amount of amount d was taxpayer a asserts that she did not understand the tax consequences of selling the bond taxpayer a further asserts that she never had any intention to use amount g for current expenses and that she was attempting to maximize her investment returns based on advice she received from individual r and individual s taxpayer a asserts that she has not used amount g since it has been krekekkrkekreekeeererererer invested in contract j and taxpayer a has submitted account statements for contract j from date through date that shows that contract j has a surrender_value in excess of amount g based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount g from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 provides that if any amount_paid or distributed out of an ira would meet the requirements of subparagraph a but for the fact that the entire amount was not paid into an eligible_plan as required by clause i or ii of subparagraph a such amount shall be treated as meeting the requirements of subparagraph a to the extent that it is paid into rrkekekkekkeererererererkeerer an eligible_plan not later than the day after the day on which the payment or distribution is received sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information submitted in this case indicates that a distribution in the amount of amount d was made to taxpayer a from ira x in documentation submitted also indicates that a deposit in the amount of amount f was made to account p a checking account maintained with bank k on date documentation further shows that on date taxpayer a used a portion of the ira x distribution amount g and invested that amount in contract j taxpayer a asserts that she did not understand the tax consequences of selling the bond and that it was never her intention to take a taxable_distribution from ira x taxpayer a further asserts that she relied on the investment advice provided by individual r and individual s as to how to invest amount g to maximize her investment returns taxpayer a asserts that amount g continues to be invested in contract j and that she has not otherwise used amount g since it has been invested in contract j as supported by the account statements for contract j that shows a surrender_value far in excess of amount g therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount g taxpayer a is granted a period of sixty days from the issuance of this ruling letter to roll over amount g to an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution this amount will be considered a valid rollover_contribution within the meaning of sec_408 of the code krerkkerererekerereereeere no opinion is expressed as to the tax treatment of the transaction described here in under the provisions of any other section of either the code or regulations which may be applicable thereto taxpayer is over and therefore has attained her required_beginning_date for purposes of code sec_401 in this regard this ruling does not authorize the rollover of any portion of amount g that may be required to be distributed to taxpayer a by code sec_401 this ruling assumes that ira x met the requirements of code sec_408 at all times relevant to this transaction this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling has been sent to your authorized representative pursuant to the provision of a form_2848 power_of_attorney on file in this office if you have any questions about this ruling please contact ferre kr ir hee arie ker ir ei ai ei iia ir et fd rast sincerely yours signed 20tcr b flot joyce e floyd manager employee_plans technical group enclosures deleted copy of the ruling letter notice of intention to disclose
